DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,973,332 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the structural limitations of the chair are claimed in the issued patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin-Lin Hong U.S. Patent 5,902,013 (Hong).
Regarding claim 20, Hong discloses a chair, comprising: a back support (Element 11); a seat support (Element 14); a manually operated slider mechanism (Element 20) having a locked configuration and an unlocked configuration, wherein the slider mechanism in the unlocked configuration allows the back support to translate rearwardly and forwardly relative to the seat support, and wherein the slider mechanism in the locked 
Regarding claim 21, Hong discloses the chair wherein the back support is held at the same height when moved from the rearward position to the forward position (motion range of Figure 3 Element 20 is horizontal).  
Regarding claim 22, Hong discloses the chair wherein the slider mechanism includes a plurality of sliders coupled to the seat support and a connector coupling the back support to the slider mechanism (Element 29 and 30).  
Regarding claim 23, Hong discloses the chair wherein the slider mechanism has an actuator operable to cause the slider mechanism to switch between the locked configuration and the unlocked configuration (Column 2 Lines 52-Column 3 Line 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin-Lin Hong U.S. Patent 5,902,013 (Hong) in view of Andrew I. Morrison et al. U.S. Patent 4,102,549 (Morrison).
Regarding claim 13, Hong discloses a chair, comprising: a back support (Figure 1 Element 11) including a vertical support (Element 12) with a C-shaped section (Element 13); a seat support (Element 14); and a back support translating mechanism (Element 3 Element 20) connecting the vertical support to the seat support assembly, the back support translating mechanism has an unlocked state for translating the back support between a rearward position and a forward position (Figure 3), wherein when the chair is supported on the horizontal support surface, the back support in the rearward position is positioned rearward of the seat support (Figure 1).  Hong does not directly disclose the back support in the forward position to be directly above the seat support.  Dimensional modification is a common design modification well known in the art.  As the back support (Element 11) is a greater dimension, the back support may extend directly above the seating surface (Figure 6).  Such a modification would provide a means to adjust the seat depth.  Hong does not directly disclose the seat support assembly to include a seat support and wheels.  Morrison disclose a chair comprising a seat support assembly including a seat support and one or more wheels for rolling along a horizontal support surface (Figure 1 Element 14-17).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Hong as taught by Morrison to include Morrison’s seat support assembly.  Such a modification would provide a means to easily move the chair.  
Regarding claim 14, Hong in view of Morrison discloses the chair wherein the back support translating mechanism has a plurality of locking positions for locking the back support along a linear path of travel (Figure 3 Element 34, Hong).  
Regarding claim 15, Hong in view of Morrison discloses the chair wherein the back support translating mechanism includes: a linear slide assembly (Figure 3 Element 21, Hong) coupled 
Regarding claim 16, Hong in view of Morrison discloses the chair wherein the linear slide assembly includes: a bracket (Element 30, Hong) coupled to the vertical support, and a plurality of linear extenders (Element 29, Hong) coupled to the bracket and the seat support assembly.  
Regarding claim 17, Hong in view of Morrison discloses the chair further comprising a control lever movable to control linear translation of the back support (Column 2 Lines 52-Column 3 Line 9, Hong).  
Regarding claim 18, Hong in view of Morrison discloses the chair wherein the back support translating mechanism has a locked configuration and an unlocked configuration, wherein back support translating mechanism in the unlocked configuration allows the back support to translate rearwardly and forwardly relative to the seat support, and wherein the back support translating mechanism in the locked configuration prevents translation of the back support relative to the seat support (Column 2 Lines 32-50, Hong).  
Regarding claim 19, Hong in view of Morrison discloses the chair wherein the back support in the forward position has a front surface positioned to support a user's back, and the front surface is positioned forward of a rearward end of the seat support (Figure 6 Element 11, modified ref to claim 13).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636